DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
Claims 10 and 11 have been added.
Claims 1 and 5-11 are pending.
Allowable Subject Matter
Claims 1 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The declaration of August 24, 2020 is convincing in that it provides persuasive arguments as to how the combination of NAKAGAWA et al and ONISHI et al are not a valid combination as detailed on pages 2-4 of the filed declaration.  Moreover, references like newly cited KURIYAMA et al (US PG PUB 2013/0340816) and TASAKA et al (US PG PUB 2013/0095326) provide knowledge of the desired polyols but not in conjunction with the fluoropolymers as claimed.  The prior art is silent as to a teaching, suggestion or motivation as to why to substitute a fluoropolymer for that of their used polymers absent fluorine.  For this reason, the claims read free of the prior art based on the specific requirements of the fluoropolymer in conjunction with the polyol of the claimed species and characteristics including the molecular weight and hydroxyl value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        03/11/2021